This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,969

 5 NORA JONES,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Charles C. Currier, District Judge


 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Nora Jones
13 Roswell, NM

14 Pro Se Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
1        Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4        AFFIRMED.

5        IT IS SO ORDERED.



6                                               _______________________________
7                                               RODERICK T. KENNEDY, Judge


8 WE CONCUR:



 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                            2